Northmeadow Medical Center

SECURED INSTALLMENT NOTE

$8,000,000.00 November 20, 2007

FOR VALUE RECEIVED, the undersigned, NNN HEALTHCARE/OFFICE REIT NORTHMEADOW,
LLC, a Georgia limited liability company having its chief executive office at
1551 N. Tustin Avenue, Suite 300, Santa Ana, CA 92705; Attn: Shannon Johnson
(“Maker”), promises to pay to the order of EQUITRUST LIFE INSURANCE COMPANY, an
Iowa corporation or its assigns (“Holder”) at its principal office located at
5400 University Avenue, West Des Moines, Iowa 50266, or at such other place as
Holder may designate in writing, the principal sum of EIGHT MILLION AND NO/100
DOLLARS ($8,000,000.00) together with interest from the date advanced on the
balance of the principal sum remaining from time to time unpaid at the rate of
five and ninety-nine hundredths percent (5.99%) per annum (the “Base Interest
Rate”) subject, however, to the provisions of paragraphs F and O below. Interest
only upon the principal amount outstanding and unpaid shall be computed at the
aforesaid rate and shall be paid on the first day of the month following the
date hereof or, at Holder’s option, on the date hereof. Thereafter, interest
shall be computed as aforesaid and such principal and interest shall be payable
in monthly installments of Fifty-One Thousand Four Hundred Ninety-Five and
22/100 Dollars ($51,495.22) the first of which shall be due and payable on the
first day of January, 2008 (the “First Monthly Payment Date”), and the
succeeding installments of which shall be due and payable on the first day of
each and every month thereafter, except that the entire unpaid balance of said
principal and all accrued interest shall be due and payable in full on the first
day of December, 2014 (the “Maturity Date”). Maker acknowledges and agrees that
on the Maturity Date the above stated principal and interest payments will not
have fully amortized the entire principal sum payable hereunder and that the
payment due on the Maturity Date will be a “balloon payment” that is and shall
be larger in amount than those preceding such payment. All terms not otherwise
defined herein shall have the same meanings as set forth in the Security Deed
(as defined in paragraph C below). The following terms and provisions shall
apply to this Note:

A. All interest referred to and payable pursuant to this Note shall be
calculated on the basis of a three hundred sixty (360) day year consisting of
twelve (12) thirty (30) day months. So long as no Event of Default (as defined
in paragraph C below) occurs or exists all monthly payments on account of the
indebtedness evidenced by this Note, or otherwise pursuant to this Note, shall
be applied in the following order: (i) first to late charges; (ii) second to the
repayment of monies as may be advanced by Holder under the Security Deed,
defined below, with interest thereon, until such monies are fully repaid,
(iii) third to the payment of any costs (including attorneys’ fees) incurred by
Holder in enforcing collection hereof; (iv) fourth to interest on the unpaid
principal balance of this Note; and (v) fifth to the unpaid principal balance of
this Note. In the event an Event of Default occurs or exists, Holder shall have
the absolute right to apply any and all monthly payments received on account of
the indebtedness evidenced by this Note, or any payments otherwise received
pursuant to this Note, in any order that Holder deems appropriate, in its sole
and absolute discretion.

B. Unless and until Maker is otherwise notified in writing by Holder, all
monthly payments due on account of the indebtedness evidenced by this Note shall
be made by electronic funds transfer debit transactions utilizing the Automated
Clearing House (“ACH”) network of the U.S. Federal Reserve System and shall be
initiated by Holder from Maker’s account (as shall have been previously
established by Maker and approved by Holder) at an ACH member bank (the “ACH
Account”) for settlement on the first day of each month as provided hereinabove;
provided, however, that if the first day of any such month is a Saturday, Sunday
or holiday, then settlement shall be made on the immediately following day which
is not a Saturday, Sunday or holiday. Maker hereby authorizes Holder to
electronically initiate the transfer of all monthly payments required on this
Note by Automated Clearing House transfer of funds from the ACH member bank
designated by Maker. Maker shall, prior to each payment due date, deposit and/or
maintain sufficient funds in the ACH Account to cover all debit transactions
initiated or to be initiated hereunder by or for Holder.

Concurrently with the delivery of this Note, Maker has executed and delivered
written authorization to Holder to effect the foregoing and will from time to
time execute and deliver further authorization to effect payment through
Automated Clearing House transfer. Maker has delivered to Holder, concurrently
with or prior to Maker’s execution and delivery of this Note, a voided blank
check or a pre-printed deposit form for such ACH Account showing Maker’s ACH
Account number with the ACH member bank and showing the ACH member bank routing
number.

Notwithstanding the foregoing regarding the ACH member bank and the ACH network
system, any failure, for any reason (other than Holder’s failure to timely
initiate the transfer request), of the ACH network system or any electronic
funds transfer debit transaction to be timely or fully completed shall not in
any manner relieve Maker from its obligations to promptly, fully and timely pay
and make all payments or installments provided for under this Note when due, and
to comply with all other of Maker’s obligations under this Note or any other
documents evidencing or securing the Note; or relieve Maker from any of its
obligations to pay any late charges due or payable under the terms of this Note.
Any failure of the ACH network system or of any electronic funds transfer debit
transaction to timely or fully complete any payment due hereunder which is
completely outside the control of Maker shall not cause Maker to be in default
hereunder nor allow for the imposition of any late charges or default interest
unless Maker does not cause such payment to be made within two (2) business days
after being notified of such failure. Maker shall provide Holder with at least
ten (10) days prior written notice of any change in the ACH information provided
above and Maker shall not change ACH member banks without first obtaining
Holder’s written approval.

C. This Note is secured by, among other things, that certain Deed to Secure
Debt, Security Agreement and Financing Statement with Absolute Assignment of
Rents and Leases (the “Security Deed”) dated of even date herewith executed by
Maker, as Mortgagor, and encumbering certain real and personal property and
other rights and improvements, as more particularly described in the Security
Deed (the “Deed Property”). In the event Maker fails to pay any payment of
principal or interest or both under this Note on the date the same is due, or if
any other or further default occurs or exists under this Note, under the
Security Deed, or under any other agreement, document or instrument executed,
delivered or given to evidence or secure this Note or any sums advanced in
connection herewith (the Security Deed, this Note and all other such agreements,
documents, and instruments are herein collectively called the “Loan Documents”),
or upon the filing by Maker of any petition for bankruptcy, reorganization or
arrangement pursuant to federal or state law, or the consent to or acquiescence
in such filing by or with respect to Maker, the same shall constitute an event
of default under this Note (an “Event of Default”) and Holder may, without
notice to Maker, accelerate the maturity of this Note; provided, however, in the
event of the filing of any involuntary petition for bankruptcy, reorganization
or arrangement pursuant to federal or state law with respect to Maker to which
Maker does not consent to or acquiesce, Maker shall have a sixty (60) day period
in which to cure such default and in the event Maker does not cure within said
sixty (60) day period then Holder may, without notice to Maker, accelerate the
maturity of this Note. Upon acceleration, the entire unpaid principal balance
plus all accrued interest thereon, and any Prepayment Premium (defined below)
and/or late charges provided for in this Note, in each case, to the extent
applicable, shall, regardless of the Maturity Date specified hereinabove, at the
option of Holder, be and become immediately due and payable, without any further
notice or demand, such notice and demand being expressly waived, anything
contained herein, in the Security Deed, in any other of the Loan Documents, or
in any other instrument now or hereafter securing this Note to the contrary
notwithstanding. Said option shall continue until all such defaults have been
cured.

D. The principal of the indebtedness evidenced by this Note may not be prepaid
in whole or in any part except as specifically provided in this paragraph.

(1) Maker agrees that Maker is absolutely and unconditionally prohibited from
prepaying all or any portion of the principal of the indebtedness evidenced by
this Note prior to the first day of the second Loan Year (as defined below).
Thereafter, upon at least thirty (30) days prior written notice to Holder of the
Maker’s intention to prepay this Note, and provided that Maker shall not be in
default hereunder and no Event of Default has occurred and is continuing, and
Maker shall not have caused or permitted to occur or exist an event which with
the giving of notice or the passage of time (or both) would constitute, ripen
into or result in a default under this Note or an Event of Default, Maker may
prepay all (but not less than all) of the unpaid principal balance and all
accrued interest of and on the indebtedness evidenced by this Note on any
monthly installment payment due date (“Installment Date”) or if such a payment
is made at any time other than an Installment Date, Maker shall pay interest for
the remainder of the entire month (eg, the period between the date of such
prepayment and the day prior to the next Installment Date), provided that,
subject to Section D(6) below, Maker shall also pay a prepayment premium
(“Prepayment Premium”) equal to the greater of: (a) one percent (1%) of the then
outstanding principal balance of the indebtedness evidenced by this Note; or
(b) the “Yield Maintenance Premium,” which shall be defined as being equal to
the present value, discounted at the yield of the 4.00% Treasury bond due
November 15, 2012 (or similar issue if this issue is no longer traded), as
reported in The Wall Street Journal on the fifth (5th) business day preceding
the prepayment date for the number of months remaining between the prepayment
date and December 1, 2012, of a series of payments equal in number to the number
of months from the prepayment date to December 1, 2012 where the amount of each
payment is equal to (i) the product obtained by multiplying the difference
obtained by subtracting the yield to maturity on the above-stated Treasury bond
or note from the Base Interest Rate of this Note (but not below zero), times the
unpaid principal balance evidenced by this Note on the day of and immediately
preceding prepayment, (ii) divided by twelve (representing 12 months).

(2) A “Loan Year” shall be a period of twelve consecutive months, the first of
which shall commence on the due date of the first installment of principal and
interest hereunder (and the first Loan Year also shall include the period from
the date hereof until such date), and each succeeding Loan Year shall commence
on the anniversary of such date.

(3) Once Maker notifies Holder of Maker’s intention to make any prepayment
permitted under the foregoing provisions of this paragraph D, Maker agrees to
and shall be required to make the prepayment in accordance with such provisions.
Maker’s failure to do so shall constitute a default under this Note.

(4) The Prepayment Premium required to be paid hereunder is to compensate
Holder, and its successors and assigns, for the loss of interest it would
otherwise earn on the principal hereof if such principal were allowed to remain
outstanding, and for the cost incurred in connection with reinvestment of
principal so prepaid at an earlier date than the Maturity Date. Any prepayment
specified in the notice of intention to prepay referred to above shall become
due and payable at the time provided in said notice (provided that such notice
shall be given in accordance with the terms of this Note). Notwithstanding
anything to the contrary above, but subject to Section D(6) below, the
Prepayment Premium shall be payable regardless of whether or not the
indebtedness evidenced by this Note is prepaid voluntarily or involuntarily or
as the result of the exercise by Holder of any one or more of its rights and/or
remedies on any Event of Default under this Note, the Security Deed or any other
Loan Documents or during any period when prepayment is either not permitted, or
is conditionally permitted (except that no Prepayment Premium shall be payable
on involuntary prepayments by reason of: application of the proceeds of any
proceedings in eminent domain, or proceedings in lieu thereof, or of the
proceeds of fire or other casualty insurance or by operation of Section 7.01 of
the Security Deed). Holder shall not be required to accept, negotiate about or
consider any prepayment or tendered prepayment unless and until all terms and
conditions of this Note have been strictly complied with.

(5) If upon the occurrence of an Event of Default by Maker hereunder or under
the Security Deed and/or other Loan Documents and following the acceleration of
the maturity hereof, as herein provided, then (i) except during the last
twenty-seven (27) months prior to the Maturity Date, a tender of payment of the
amount necessary to satisfy the indebtedness evidenced hereby is made by Maker,
or by anyone on its behalf, prior to a foreclosure sale or grantee’s sale held
under or pursuant to the Security Deed, such tender shall be deemed to
constitute an evasion of the payment terms hereof and shall be deemed to be a
prepayment hereunder and any such prepayment shall also include the Prepayment
Premium required above in this Note in connection with prepayment, or (ii) if,
at that time, there be no such privilege of prepayment such payment shall also
include a premium for such prepayment in an amount that is the greater of
(a) five percent (5%) of the then outstanding principal balance of this Note, or
(b) the Yield Maintenance Premium determined in accordance with paragraph
D(1)(b) above.

(6) No Prepayment Premium shall be assessed upon a payment in full of the
outstanding balance hereunder within twenty-seven (27) months prior to the
Maturity Date, upon not less than twenty (20) days prior written notice.

If the maturity of the indebtedness evidenced by this Note is accelerated by
Holder as a consequence of the occurrence of an Event of Default, or in the
event the right to foreclose the Security Deed shall otherwise accrue to Holder,
the Maker agrees that, subject to Section D(6) above, an amount equal to the
Prepayment Premium (determined as if prepayment were made on the date of
acceleration) shall be added to the balance of unpaid principal and interest
then outstanding, and that the indebtedness evidenced by this Note shall not be
discharged except: (i) by payment of such Prepayment Premium, if applicable,
together with the balance of principal and interest and all other sums then
outstanding, if the Maker tenders payment of the indebtedness evidenced by this
Note prior to completion of a non-judicial foreclosure sale, judicial order or
judgment of foreclosure sale; or (ii) by inclusion of such Prepayment Premium,
if applicable, as a part of the indebtedness evidenced by this Note in any such
completion of a non-judicial foreclosure sale, judicial order or judgment of
foreclosure.

BY INITIALING BELOW, MAKER EXPRESSLY ACKNOWLEDGES, AGREES AND UNDERSTANDS THAT,
PURSUANT TO THE TERMS OF THIS NOTE, MAKER HAS AGREED THAT MAKER HAS NO RIGHT TO
PREPAY THIS NOTE IN WHOLE OR IN PART FOR THE APPLICABLE PERIOD (THE “CLOSED
PERIOD”) SET FORTH ABOVE IN THIS NOTE; THAT AFTER SUCH CLOSED PERIOD MAKER HAS
NO RIGHT TO PREPAY THIS NOTE IN WHOLE OR IN PART WITHOUT PREPAYMENT PREMIUM
EXCEPT ONLY AS OTHERWISE EXPRESSLY PROVIDED IN THIS NOTE; AND THAT MAKER SHALL
BE LIABLE FOR THE PAYMENT OF A PREMIUM FOR PREPAYMENT OF THIS NOTE ON
ACCELERATION OF THIS NOTE IN ACCORDANCE WITH ITS TERMS TO THE EXTENT SET FORTH
HEREIN. FURTHERMORE, BY INITIALING BELOW, MAKER EXPRESSLY ACKNOWLEDGES, AGREES
AND UNDERSTANDS THAT HOLDER HAS MADE THE LOAN EVIDENCED BY THIS NOTE IN RELIANCE
ON SUCH AGREEMENTS OF MAKER AND HOLDER WOULD NOT HAVE MADE SUCH LOAN WITHOUT
SUCH AGREEMENTS.

/s/ S J

Maker’s Initials

E. This Note is given for an actual loan in the above amount and is the
promissory note or note referred to in and secured by the Security Deed. All of
the agreements, conditions and covenants contained in the Security Deed which
are to be kept and performed by the Maker are hereby made a part of this Note to
the same extent and with the same force and effect as if they were fully set
forth herein, and the Maker covenants and agrees to keep and perform them, or
cause them to be kept and performed, strictly in accordance with their terms.

F. After the Maturity Date, and/or upon and after the occurrence or existence of
any Event of Default under this Note, the Security Deed, or any of the other
Loan Documents (including, without limitation, any failure to pay any monthly
payment of principal, interest or any other sums on the date due), each and
every payment of principal, accrued interest and other sums (including the
entire unpaid principal balance of the indebtedness evidenced by this Note in
the event of an acceleration of this Note), shall bear interest at the rate
equal to the greater of (i) the Base Rate plus five (5) percent per annum; or
(ii) the J.P. Morgan Bank Prime Rate plus five percent

(5%) per annum (the “Default Rate”) until paid in full.

G. The Maker recognizes that default by the Maker in making the payments herein
agreed to be paid when due will result in the Holder incurring damages,
consisting of, among other things, the incurrence of additional expense in
servicing the Loan Documents, loss to the Holder of the use of the money due,
and frustration to the Holder in meeting its other financial commitments.
Therefore, the Maker agrees that, if, for any reason, the Maker fails to pay
when due any payment due under this Note or under any of the other Loan
Documents, then the Holder shall be entitled to a payment on account of the
damages and detriment caused thereby. The parties hereto acknowledge, however,
that it is extremely difficult and impractical to ascertain the extent of such
damages; accordingly, the Maker agrees that, if the Maker fails to pay when due
any payment due under this Note or under any of the other Loan Documents, then
the Maker shall pay to the Holder, promptly upon the Holder’s demand therefor,
an amount equal to five cents ($0.05) for each dollar ($1.00) overdue, except
that Maker shall pay to Holder, promptly upon Holder’s demand therefor, an
amount equal to three cents ($0.03) for each dollar ($1.00) overdue on the
balloon payment due at the Maturity Date, which amounts the parties hereto agree
represents a reasonable estimate of the damages sustained by the Holder.

H. Time is of the essence hereof and of every payment, obligation or duty to be
performed or paid on the part of Maker.

I. Maker agrees that if, and as often as, this Note is placed in the hands of an
attorney for collection or to defend or enforce Holder’s rights hereunder or
under any instrument securing payment hereof, whether or not suit be brought,
the Maker will pay to Holder its reasonable attorneys’ fees and all court costs
and other fees and expenses incurred in connection therewith including, without
limitation, any professional or expert witness fees.

J. If Holder advances funds as provided under the Loan Documents, including, but
not limited to, advances to pay taxes accrued against the Deed Property, or
advances funds to protect the Deed Property or any collateral securing this
Note, such advances shall be added to the unpaid principal balance of this Note
and shall accrue interest at the Default Rate and shall be and become
immediately due and payable without notice or demand.

K. Maker, any and all guarantors and endorsers hereof and all other persons who
may be or become liable for all or any part of the obligations or debts
hereunder severally waive demand, presentment for payment, protest, notice of
protest, notice of nonpayment and notices of every kind and also waive any
suretyship and guaranty/guarantor defenses generally. Said parties consent to
any extension of time (whether one or more) of payment of this Note, or the
release of any party liable for payment or partial payment of this obligation.
Any extension or release may be made without notice to any party and without
discharging said party’s liability hereunder.

L. All notices to be given by Holder to Maker or by Maker to Holder pursuant to
this Note shall be sufficient if delivered to a nationally recognized overnight
delivery service, to the following described addresses of the parties hereto, or
to such other address as a party may request in writing: (1) If to Maker, then
at its address first set forth above in this Note; and (2) if to Holder, then to
5400 University Avenue, West Des Moines, Iowa 50266, Attn: Real Estate and
Commercial Mortgage Manager; with a copy to Morain & Pugh, P.L.C., 5400
University Avenue, West Des Moines, Iowa 50266. Any time period provided in the
giving of any notice hereunder shall commence upon, and any notice given in
accordance herewith shall be effective upon, the date delivered to said
overnight delivery service.

M. Holder shall not be deemed, by any act of omission or commission, to have
waived any of its rights or remedies hereunder unless such waiver is in writing
and signed by the Holder, and then only to the extent specifically set forth in
the writing. A waiver with reference to one event shall not be construed as
continuing or as a bar to or waiver of any right or remedy as to a subsequent
event.

N. The remedies of Holder, as provided herein, in the Security Deed and in the
other Loan Documents are not exclusive and such remedies, and those otherwise
available in law or equity, shall be cumulative and concurrent and may be
pursued singularly, successively or together, at the sole discretion of Holder,
and may be exercised as often as occasion therefor shall occur; and the failure
to exercise any such right or remedy shall in no event be construed as a waiver
or release thereof.

O. Notwithstanding anything to the contrary contained in this Note, Maker shall
not be obligated to pay, and Holder shall not be entitled to charge, collect,
receive, reserve, or take, interest (it being understood that “interest” shall
be calculated as the aggregate of all charges which constitute interest under
applicable law that are contracted for, charged, reserved, received, or paid) in
excess of the maximum non-usurious interest rate, as in effect from time to
time, which may be charged, contracted for, reserved, received, or collected by
Holder in connection with this Note and the other Loan Documents (such rate, the
“Highest Lawful Rate”). During any period of time in which the interest rates
specified herein exceed the Highest Lawful Rate, interest shall accrue and be
payable at the Highest Lawful Rate; provided that, if the interest rates decline
below the Highest Lawful Rate, interest shall continue to accrue and be payable
at the Highest Lawful Rate (so long as there remains any unpaid principal with
respect to the loan evidenced hereby) until the interest that has been paid
equals the amount of interest that would have been paid if interest had at all
times accrued and been payable at the applicable interest rates specified
herein. If, for any reason, Holder receives anything of value as interest or
anything deemed interest by applicable law under this Note, any of the other
Loan Documents, or otherwise that results in Holder receiving interest in an
amount in excess of the Highest Lawful Rate, then the amount of such excess
shall be applied to the reduction of the principal amount owing hereunder or on
account of any other indebtedness of Maker to Holder, and not to the payment of
interest. If, however, the amount of such excess exceeds the unpaid principal
balance of all indebtedness of Maker to Holder such amount shall be refunded to
Maker. In determining whether or not the interest paid or payable with respect
to any indebtedness of Maker to Holder exceeds the Highest Lawful Rate, Maker
and Holder shall, to the maximum extent permitted by applicable law:
(i) characterize any non-principal payment as an expense, fee or premium rather
than as interest; (ii) exclude voluntary prepayments and the effects thereof;
(iii) amortize, prorate, allocate and spread the total amount of interest
throughout the actual term of such indebtedness so that it does not exceed the
maximum amount permitted by applicable law; or (iv) allocate interest between
portions of such indebtedness so that, to the greatest extent possible, no such
portion shall bear interest at a rate greater than the maximum rate permitted by
applicable law. For purposes of this Section, the term “applicable law” means
the internal laws of the State of Georgia, but, to the extent, contrary to the
express intent of the parties, such choice of law is found to be inapplicable to
this Note, then “applicable law” shall mean that law in effect from time to time
and applicable to this loan transaction which lawfully permits the charging and
collection of the highest permissible, lawful, non-usurious rate of interest on
such loan transaction and this Note, and, to the extent controlling, laws of the
United States of America.

P. This Note is to be governed by and construed in accordance with the laws of
the State of Georgia (excluding conflict of laws rules).

Q. In case any one or more of the provisions of this Note shall, for any reason,
be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other
provisions of this Note, and this Note shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained herein. If any one
or more of the provisions contained in this Note shall for any reason be held to
be excessive as to amount, time, duration, scope, activity, or subject, such
provisions shall be construed by limiting and reducing it so as to make such
provision enforceable to the extent compatible with the law applicable to this
Note.

R. Whenever used herein, the singular number shall include the plural, the
plural the singular and the words “Maker” and “Holder” shall be deemed
respectively to include the named payor and payee under this Note and their
respective successors and assigns. The term “Maker” also shall include any other
person who at any time owns all or any portion of the Deed Property, but nothing
herein shall authorize Maker to sell, transfer or convey all or any portion of
the Deed Property except as may be expressly permitted under the Security Deed.

S. All amounts due and payable hereunder shall be due and payable as provided
herein but without any offset, deduction, decrease or hold-back of any kind for
any reason.

T. (1) Anything contained in any provision of this Note to the contrary
notwithstanding (but subject to subparagraph (2) of this paragraph), if any
foreclosure proceeding is brought under the provisions of the Security Deed or
otherwise to enforce such provisions or those of this Note, or if Maker is
otherwise in default under this Note, Holder shall not be entitled to take any
action to procure any money deficiency judgment or deficiency decree against
Maker, it being understood and agreed that Holder’s recourse hereunder shall be
limited to Maker’s interest in the land, improvements, furnishings, fixtures,
equipment and other real and personal property encumbered by or on which a
security interest, lien or encumbrance is granted or taken pursuant to the
Security Deed and other Loan Documents, as well as to the enforcement of the
lien created by the Security Deed and other Loan Documents, and to the
collateral and other security held by the Holder; provided, however, that
nothing in the provisions of this paragraph shall be deemed to limit, alter or
impair the enforceability of the rights and remedies of Holder under the
Security Deed and/or any other Loan Documents, against the Deed Property (as
defined in the Security Deed), or against any other property which may from time
to time be given to Holder as security for the performance of Maker’s
obligations hereunder or under the Security Deed or any other Loan Document.

(2) Notwithstanding the provisions of subparagraph (1) of this paragraph, Maker
shall be liable for, and subject to, judgments, money deficiency judgments and
decrees solely arising from and solely to the extent of any loss or cost,
expense or damage suffered by Holder as a result of or in connection with any
one or more of the following:

(i) Maker applying any insurance or condemnation proceeds other than as
permitted under the Security Deed;

(ii) any act of fraud of Maker (or any trustee, beneficiary, shareholder, member
or general partner of Maker) or any fraudulent statement contained herein, in
the Security Deed or in any of the other Loan Documents or in any other
agreement, certificate or instrument delivered pursuant thereto or in connection
therewith;

(iii) any material misrepresentation of Maker or any trustee, beneficiary,
shareholder, member or general partner of Maker that results in a material
diminution of the value of the Building (as defined in the Security Deed) or any
intentional material misrepresentation contained herein, in the Security Deed or
in any of the other Loan Documents or in any other agreement, certificate or
instrument delivered pursuant thereto or in connection therewith;

(iv) Maker collecting Rents (as defined in the Security Deed) more than one (1)
month in advance or failing to apply Rents in the manner and for the purposes
provided for in the Security Deed and in any other Loan Document;

(v) Maker misapplying any security deposits made under any Lease (as defined in
the Security Deed);

(vi) Maker failing to comply with Section 3.19 of the Security Deed or any other
provision thereof or of any other Loan Document relating to compliance with
Applicable Environmental Laws and/or Legal Requirements (as such terms are
defined in the Security Deed);

(vii) any diminution in value of the Deed Property arising from the waste
(either actual or permissive) of Maker;

(viii) the amount of any deductible amount under a policy of insurance relating
to the Deed Property;

(ix) the failure of Maker to maintain in effect any insurance required under the
Security Deed or the failure of Maker to pay any taxes and/or assessments
required to be paid under the Security Deed or under any other Loan Documents;

(x) an earthquake affecting the Deed Property;

(x) the filing by Maker of any voluntary petition for bankruptcy, reorganization
or arrangement pursuant to federal or state law, or the consent to or
acquiescence in such filing by or with respect to Maker, or if Maker shall
institute any proceeding for the dissolution or liquidation of Maker, or if
Maker shall make an assignment for the benefit of creditors;

(xi) Maker making any payment to any person to the extent such payment shall be
deemed to be a fraudulent conveyance under applicable laws;

(xii) Maker making, directly or indirectly, any unauthorized transfers of any
interest in the Deed Property as provided in the Security Deed;

(xiii) Maker making any unauthorized amendments to Major Leases (as defined in
the Security Deed) which change the rental rates, the reimbursements, the term
of the Lease or the obligations of Landlord;

(xiv) the failure of the Improvements (as defined in the Security Deed) to have
been constructed in accordance with the requirements of any applicable
condition, covenant or restriction of record encumbering the Deed Property; and

(xiv) any and all costs and expenses, including attorneys’ fees and expenses,
incurred by Holder in connection with the enforcement of any of the foregoing
recourse provisions.

Further, nothing herein contained shall be deemed to limit, vary, modify or
amend any obligation owed to Holder under that certain Environmental
Certification and Indemnity Agreement of even date herewith executed by Maker in
favor of Holder, and nothing herein contained shall be deemed to limit, vary,
modify, amend, release or discharge any obligation owed to Holder under any
guaranty agreement executed in connection herewith.

U. This Note (and, to the extent referred to herein, the Security Deed and the
other Loan Documents) constitutes the full and complete integrated agreement
with respect to the subject matter hereof and supersedes any prior or
contemporaneous oral or written agreements, including, but not limited to, that
certain commitment letter dated October 25, 2007 from Holder to CBRE Capital
Markets as modified and supplemented (collectively the “Commitment Letter”).
Maker acknowledges that the Commitment Letter may contain terms and provisions
different than or in addition to those set forth in this Note, the Security Deed
or the other Loan Documents and that this Note, the Security Deed or the other
Loan Documents may contain provisions not set forth in the Commitment Letter. By
signing this Note, Maker agrees that any such different or additional terms or
provisions are superseded by the provisions of this Note, the Security Deed and
the other Loan Documents (except that nothing in the foregoing shall supersede
any provisions of the Commitment Letter obligating Maker to pay or reimburse to
Holder any fees, deposits, costs or expenses in connection with the loan made by
Holder to Maker that is evidenced by this Note and such provisions shall remain
binding on Maker).

V. Notwithstanding anything to the contrary contained herein, all references
herein and in any of the Loan Documents to attorneys’ fees shall be deemed to
refer to reasonable attorneys’ fees actually incurred and not to statutory
attorneys’ fees under O.C.G.A. § 13-1-11; provided, however, such attorneys’
fees actually incurred shall not exceed attorneys’ fees provided for in O.C.G.A.
§13-1-11.

W. By signing below, Maker acknowledges receiving a copy of this Note and
acknowledges receiving a copy of all documents signed by Maker in connection
with this Note.

X. This instrument may be executed in several counterparts, which together shall
constitute but one and the same instrument.

Y. THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY
IN ANY LITIGATION BASED ON OR ARISING OUT OF THIS AGREEMENT OR INSTRUMENT, OR
ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN,
OR ACTION OF ANY PARTY HERETO. NO PARTY SHALL SEEK TO CONSOLIDATE BY
COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.
THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL
PARTIES.

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
MAKER MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.
THIS NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS (EXCEPT EXEMPT
TRANSACTIONS) NOW IN EFFECT BETWEEN YOU AND THIS HOLDER.

[Remainder of page intentionally left blank, signature page follows]

1

IN WITNESS WHEREOF, Maker has caused this Note to be signed under seal and
delivered on the day and year first written above.

     
Signed, sealed and
delivered in the
presence of:
/s/ Phil C. Han
Unofficial Witness
/s/ Tracy Liu
Unofficial Witness
 

NNN HEALTHCARE/OFFICE REIT NORTHMEADOW, LLC, a
Georgia limited liability company
By: /s/ Shannon K S Johnson (Seal)
Name: Shannon K S Johnson
Title: Authorized Signatory

          STATE OF CALIFORNIA     )           ) ss:     COUNTY OF ORANGE     )

On November 19, 2007 before me, the undersigned, a Notary Public in and for said
County and State, personally appeared Shannon K. S. Johnson, personally known to
me to be the person whose name is subscribed to the within instrument and
acknowledged to me that she executed the same in her authorized capacity, and
that by her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

WITNESS my hand and official seal.

/s/ Monica Chavez
Notary Public

[Seal] Monica Chavez
[Seal] Commission # 1762879
[Seal] Notary Public – California
[Seal] Orange County
[Seal] My Comm. Expires Aug 21, 2001

Commission Expiration Date:

August 21, 2011

[AFFIX NOTARIAL SEAL]

[SIGNATURE PAGE TO SECURED INSTALLMENT NOTE]

2